DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claims of priority to provisional patent applications 62/716335 and 62/844566 are acknowledged.

Status of the Claims
Claims 1-20 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2019, 12/30/2021, and 4/20/2022 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-7 are directed to a system (i.e. a machine), claims 8-14 are directed to a method (i.e. a process), and claims 15-20 are directed to a computer readable medium (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting a system comprising a port, memory, and processor for performing the various functions, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites: 
receiving values related to one or more physiological parameters of a patient from one or more input devices; 
storing received values related to the one or more physiological parameters of the patient; 
processing the received values related to the one or more physiological parameters of the patient and identifying when an inflammation condition of the patient reaches a treatment condition based on the processed received values related to the one or more physiological parameters of the patient; and 
outputting one or more indications that establish the inflammation condition of the patient has reached the treatment condition.  
Each of these steps may be performed entirely in the human mind (or with aid of pen and paper) because a human actor is reasonably capable of receiving and storing patient parameters (e.g. by viewing a physiological sensor and remembering or writing down the measurements) for use in an inflammation evaluation and comparison to a treatment threshold to output an indication of the patient’s condition. This type of procedure is similar to conventional patient-clinician diagnostic interactions wherein a clinician evaluates a patient’s vitals, symptoms, and other parameters with their medical knowledge to determine a diagnostic or treatment output. Accordingly, the claim recites an abstract idea in the form of a mental process. Independent claims 8 and 15 recite substantially similar steps that also fall into the “mental process” grouping under a similar analysis as above because they describe steps that a human actor could perform mentally or with aid of pen and paper, but for the recitation of generic computing components. 
Dependent claims 2-7, 9-14, and 16-20 inherit the limitations that recite an abstract idea from their dependence on claims 1, 8, and 15, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 4-7, 10, 12-14, 17, and 19-20 recite further limitations that, under their broadest reasonable interpretations, further describe the abstract idea identified above, and thus also fall into the mental process grouping. 
Specifically, claims 4 and 13 recite determining an indexed value based on the received values and identifying when the inflammation condition of the patient reaches the treatment condition based on the indexed value. A human actor could achieve this mentally or with aid of pen and paper by calculating some type of health score from the patient parameters and comparing it to a treatment threshold to identify when the inflammation condition necessitates treatment. 
Claims 5-7, 14, and 20 further describe the indexed value as being based on at least two parameters, a plurality of sub-index values, or being indicative of a trend over time; each of these variations on the indexed value remain within the mental process grouping because a human actor would be capable of mentally determining an indexed value based on these types of information and/or representing a trend over time. 
Claims 10, 12, 17, and 19 describe selecting a treatment for the patient based on the processed patient values, which a human actor could mentally achieve by selecting an appropriate inflammation treatment based on patient values using their medical knowledge and prior experience. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 8, and 15 do not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include an inflammation management system comprising a port configured to communicate with one or more input devices and perform the receiving step; memory for performing the storing step; and a processor operatively coupled to the port and the memory configured to perform the processing and identifying steps, as well as the outputting step via the port. The additional elements of claim 8 include a processor for performing the processing and identifying steps, as well as performing the outputting step via a port in communication with the processor. The additional elements of claim 15 include a computer readable medium having stored thereon in a non-transitory state a program code for use by a computing device, the program code causing the computing device to execute the storing, determining, identifying, and outputting method steps. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare environment). 
Further, the use of computing elements recited at a high level of generality (such as a communication port, memory, processor, and/or computing device executing program code stored on a computer-readable medium) to perform the functions of the invention amount to the words “apply it” with a computer because these otherwise-mental steps performable by a human actor are merely being implemented with generic computing elements such that the mental process is automated/digitized.  Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-7, 9-14, and 16-20 is not integrated into a practical application under the same analysis as above. Claims 4-7, 10, 12-14, 17, and 19-20 merely further describe the abstract idea (as outlined above), do not introduce any new additional elements, and are each performed with the same additional elements identified for the independent claims above; accordingly, they do not provide integration into a practical application. 
Claims 2, 9, and 16 recite that the processor outputs a control signal to a cerebrospinal fluid management module to perform a treatment on cerebrospinal fluid of the patient in response to identifying when the inflammation condition of the patient reaches the treatment condition. The only actual function recited in this claim is the outputting of a control signal by a processor; the cerebrospinal fluid management module is not claimed as part of the system nor does it appear to be required to actually perform the CSF treatment. Accordingly, this limitation amounts to insignificant extra-solution activity, because it merely claims the output of a control signal to a destination without positively facilitating a treatment. 
Claims 3, 11, and 18 recite a user interface in communication with the processor via the port, and displaying a suggested treatment protocol on the user interface in response to identifying the inflammation condition. This limitation amounts to insignificant extra-solution activity equivalent to printing a report (as in MPEP 2106.05(g)) because it merely outputs results of the main analysis steps at a display. 
Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a communication port, memory, processor, and/or computing device executing program code stored in a computer-readable medium used to perform the receiving, storing, processing, identifying, determining, outputting, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [00132]-[00134] and [00138]-[00139] of Applicant’s specification, where the processor, memory, and communication ports are disclosed as being any of a variety of known example computing components. Such disclosures would indicate to one of ordinary skill in the art that generic computer processing, memory, and communication components could be utilized to achieve the functions of the invention. Further, the combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed mentally and thus do not provide an inventive concept. 
Regarding the functional additional elements, as noted above, the steps of outputting a control signal and displaying indications at a user interface amount to insignificant extra-solution activity. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. outputting a control signal to a CSF management module and sending data to a user interface for display) is recognized as a well-understood, routine, and conventional function previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Thus, when considered as a whole and in combination, claims 1-20 are not patent eligible. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grudic et al. (US 20110201962 A1). 
Claim 1
Grudic teaches an inflammation management system for managing a patient condition based on values of physiological parameters of a patient (Grudic abstract, Figs. 1 & 6, noting a computer system for receiving and evaluating physiological parameters of a patient to determine intracranial pressure, i.e. a patient condition), the system comprising: 
a port configured to communicate with one or more input devices, the port is configured to receive values related to one or more physiological parameters of a patient from the one or more input devices (Grudic Fig. 6, [0097], noting computer system 600 includes communications subsystem 630 that allows communication with external devices, e.g. allowing the receipt of physiological parameters from connected sensors as in [0076]); 
memory for storing received values related to the one or more physiological parameters of the patient (Grudic Fig. 6, [0096], noting computer system 600 includes one or more storage devices 625 allowing the storage of data; see further [0089], noting that in a data processing step, physiological parameters can be retrieved from a computer memory and/or provided from a sensor or other input device, indicating that this type of data can be stored in the memory for further analysis); 
a processor operatively coupled to the port and the memory (Grudic Fig. 6, [0095], noting computer system 600 includes one or more processors 610 coupled by a bus to other system components (e.g. the communications subsystem 630 and storage devices 625) for performing the functions of the invention), the processor is configured to process the received values related to the one or more physiological parameters of the patient and identify when an inflammation condition of the patient reaches a treatment condition based on the processed received values related to the one or more physiological parameters of the patient (Grudic [0070], [0078]-[0079], noting the received physiological parameters are analyzed with a model to determine diagnostic data relating to a patient’s intracranial pressure (an inflammation condition because [0009] notes that ICP is related to brain swelling, i.e. inflammation); [0070] & [0081] further note that a treatment or medical action may be provided based on the diagnostic data (e.g. ICP) being outside of an acceptable range, i.e. the system can identify when an inflammation condition of the patient reaches a threshold treatment condition); and 
wherein the processor is configured to output, via the port, one or more indications that establish the inflammation condition of the patient has reached the treatment condition (Grudic [0080], noting the diagnostic data (e.g. ICP estimates outside an acceptable range and therefore indicative of reaching a treatment condition as in [0070]) is output in any of a variety of ways via the computer device).  
Claim 8
Grudic teaches a method of managing inflammation to treat a patient condition (Grudic abstract, [0009], [0014], noting a computer-implemented method for evaluating physiological parameters of a patient to provide appropriate treatment for a TBI, i.e. an inflammation-related patient condition), the method comprising: 
receiving values related to physiological parameters of a patient (Grudic [0064]-[0065], [0076], noting receipt of physiological parameters from sensors); 
with a processor, processing the values related to one or more physiological parameters of the patient (Grudic [0070], [0078]-[0079], noting the processor-based system analyzes the received physiological parameters with a model to determine diagnostic data); 
with the processor, identifying an inflammation condition of the patient has reached a treatment condition based on the processed values related to the one or more physiological parameters of the patient (Grudic [0070] noting the diagnostic data (e.g. estimated intracranial pressure, which relates to an inflammation condition of the patient as noted in [0009] because ICP can be based on brain swelling from a TBI) can be compared to an acceptable range and medical action taken if outside the range, i.e. the system can identify when an inflammation condition such as ICP has reached a treatment threshold condition); and 
in response to identifying the inflammation condition of the patient has reached the treatment condition, automatically outputting via a port in communication with the processor an indication that the inflammation condition of the patient has reached the treatment condition (Grudic [0080], noting the diagnostic data (e.g. ICP estimates outside an acceptable range and therefore indicative of reaching a treatment condition as in [0070]) is output in any of a variety of ways via the computer device, e.g. using a processor communicating with an output display device via a bus or communication subsystem (i.e. port) as in Fig. 6 and [0095]-[0097]).  
Claim 15
Grudic teaches a computer readable medium having stored thereon in a non-transitory state a program code for use by a computing device, the program code causing the computing device to execute a method for managing inflammation to treat a patient condition (Grudic abstract, [0009], [0014], [0098]-[0099], noting a computer system executing program code stored in non-transitory computer readable media for the purpose of evaluating physiological parameters of a patient to provide appropriate treatment for a TBI, i.e. an inflammation-related patient condition) comprising:
storing values related to one or more physiological parameters of a patient in memory (Grudic [0089], noting that in a data processing step, physiological parameters can be retrieved from a computer memory and/or provided from a sensor or other input device, indicating that this type of data can be stored in the memory for further analysis); 
determining an indexed value based on the values related to the one or more physiological parameters of the patient stored in the memory (Grudic [0070], [0078], noting the system uses physiological inputs (e.g. those retrieved from memory as in [0089]) to determine diagnostic data such as a current ICP estimate for a patient, i.e. an indexed value); 
identifying an inflammation condition of the patient has reached a treatment condition based on the indexed value (Grudic [0070] noting the diagnostic data (e.g. estimated intracranial pressure, which relates to an inflammation condition of the patient as noted in [0009] because ICP can be based on brain swelling from a TBI) can be compared to an acceptable range and medical action taken if outside the range, i.e. the system can identify when an inflammation condition has reached a treatment threshold condition based on a calculated ICP indexed value); and 
in response to identifying the inflammation condition of the patient has reached the treatment condition, automatically outputting an indication that the inflammation condition of the patient has reached the treatment condition (Grudic [0080], noting the diagnostic data (e.g. ICP estimates outside an acceptable range and therefore indicative of reaching a treatment condition as in [0070]) is output in any of a variety of ways via the computer device).  
Claims 3, 11, and 18
Grudic teaches the inflammation management system of claim 1, and further teaches: 
a user interface in communication with the processor via the port (Grudic Fig. 6, [0095], noting one or more output devices 620 connected to the processor via the bus 605, which is considered part of the port because it allows for appropriate communication between computing elements); and 
wherein the processor is configured to display a suggested treatment protocol on the user interface in response to identifying the inflammation condition of the patient reaches the treatment condition (Grudic [0082], noting that the system can suggest and display a treatment protocol on the user interface based on the diagnostic data, i.e. in response to the inflammation condition reaching a treatment condition as in [0070]).  
Claims 11 and 18 recite substantially similar subject matter as claim 3, and are also rejected as above. 
Claims 4 and 13
Grudic teaches the inflammation management system of claim 1, and further teaches wherein the processor is configured to determine an indexed value based on the received values related to the one or more physiological parameters and identify when the inflammation condition of the patient reaches the treatment condition based on the indexed value (Grudic [0070], [0078], noting the system uses physiological inputs to determine diagnostic data such as a current ICP estimate for a patient, i.e. an indexed value; this data is then compared to an acceptable range and the estimated value falling outside the range (i.e. reaching a treatment condition) is used to determine a treatment response as noted in [0070] & [0081]-[0083]).  
	Claim 13 recites substantially similar subject matter as claim 4, and is also rejected as above. 
Claims 5 and 14
Grudic teaches the inflammation management system of claim 4, and further teaches wherein the received values relate to two or more physiological parameters and the indexed value is determined based on the received values for at least two physiological parameters (Grudic [0061], [0087], noting a plurality of physiological parameters (e.g. those outlined in [0037]-[0060]) may be combined to estimate ICP (i.e. the indexed value)).  
Claim 14 recites substantially similar subject matter as claim 5, and is also rejected as above. 
Claims 6 and 20
Grudic teaches the inflammation management system of claim 4, and further teaches wherein the indexed value is based on a plurality of sub-index values (Grudic [0061], [0087], noting a plurality of physiological parameters (e.g. those outlined in [0037]-[0060]) may be combined to estimate ICP (i.e. the indexed value); such parameters can include sub-indexes such as perfusion index as in [0041], Pleth Variability Index as in [0043], cardiac index as in [0056], etc.).  
Claim 20 recites substantially similar subject matter as claim 6, and is also rejected as above. 
Claim 7
Grudic teaches the inflammation management system of claim 4, and further teaches wherein the indexed value is indicative of a trend for the inflammation condition of the patient over time (Grudic [0078], noting the calculated diagnostic data can include a prediction of the patient’s ICP at a future time based on trending data, i.e. the indexed value is indicative of a trend for the inflammation condition of the patient over time).  
Claim 12
Grudic teaches the method of claim 11, and further teaches: in response to identifying the inflammation condition of the patient has reached the treatment condition, automatically selecting the suggested treatment protocol from a treatment protocol module with the processor based on the processed values related to the one or more physiological parameters of the patient (Grudic [0082], noting that the system can select a treatment protocol from among a plurality of treatment protocols based on the diagnostic data, i.e. in response to the inflammation condition reaching a treatment condition as in [0070]).  
Claim 19
Grudic teaches the computer readable medium of claim 18, and further teaches in response to identifying the inflammation condition of the patient has reached the treatment condition, automatically selecting the suggested treatment protocol for treatment of the inflammation condition based on the indexed value (Grudic [0082], noting that the system can select a treatment protocol from among a plurality of treatment protocols based on the diagnostic data, i.e. the indexed value such as an ICP estimate).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grudic as applied to claims 1, 8, or 15 above, and further in view of Vase et al. (US 20170095649 A1).
Claims 2, 9, and 16
Grudic teaches the inflammation management system of claim 1, and further teaches wherein the processor is configured to output a control signal to a  (Grudic [0081], [0083], noting the computer system can control a therapeutic treatment device in response to the diagnostic data, i.e. it can output a control signal to a treatment device to perform a treatment on the patient in response to identifying when an inflammation condition reaches a treatment condition).  
In summary, Grudic teaches a system outputting a control signal to a variety of treatment devices (such as IV pumps, ventilators, anesthesia machines, integrated critical care systems, medical robots, auto-infusers that can provide fluids and/or therapeutic compounds, etc. as in [0083]) to perform a treatment on a patient in response to an inflammation condition (such as TBI as in [0008]-[0012]). However, Grudic fails to explicitly disclose that the control signal is output specifically to a cerebrospinal fluid management module that can perform a treatment on cerebrospinal fluid of the patient. However, Vase teaches a computer-controllable cerebrospinal fluid treatment device (Vase abstract, Figs. 2 & 19, [0077]), and notes that conditions that may benefit from such a treatment device include traumatic brain injury (Vase [0007]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controlled treatment device of Grudic to include a cerebrospinal fluid treatment device as in Vase in order to select and administer an appropriate therapeutic strategy to a TBI patient who would benefit from CSF treatment, thereby improving patient care (as suggested by Grudic [0011] & Vase [0007]). 
Claims 9 and 16 recite substantially similar subject matter as claim 2, and are also rejected as above. 
Claim 10
Grudic in view of Vase teaches the method of claim 9, and the combination further teaches: automatically selecting the treatment for treating the cerebrospinal fluid of the patient with the processor based on the processed values related to the physiological parameters of the patient (Grudic [0081]-[0083], noting the system can automatically select the best treatment from among a plurality of treatments based on the diagnostic data derived from the physiological parameters and then control the treatment device to provide the selected treatment, e.g. the CSF treatment when considered in the context of the combination with Vase).  
Claim 17
Grudic in view of Vase teaches the computer readable medium of claim 16, and the combination further teaches automatically selecting the treatment protocol for treating the cerebrospinal fluid of the patient based on the indexed value (Grudic [0081]-[0083], noting the system can automatically select the best treatment from among a plurality of treatments based on the diagnostic data (i.e. the indexed value such as an ICP estimate) and then control the treatment device to provide the selected treatment, e.g. the CSF treatment when considered in the context of the combination with Vase).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berka et al. (US 20100292545 A1), Shouldice (US 20200297955 A1), Pinhas et al. (US 20070118054 A1), and Wade (US 20170199189 A1) each describe systems and methods for analyzing patient physiological parameters to determine a health indicator and guide appropriate treatment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN A HRANEK/             Examiner, Art Unit 3626